 

Exhibit 10.1

 



FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated December 9,
2019, to be effective as of September 24, 2019 (the “Effective Date”), is by and
among GOOD TIMES RESTAURANTS INC., a Nevada corporation (the “Borrower”), the
Guarantors, the Lenders and CADENCE BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”).

 

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated September 8, 2016 (as
amended by that certain First Amendment to Credit Agreement, dated September 11,
2017, that certain Second Amendment to Credit Agreement, dated as of October 31,
2018, that certain Third Amendment to Credit Agreement, dated as of February 21,
2019, and as further amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement);

 

WHEREAS, the Loan Parties have requested that the Lenders make certain
amendments to the Credit Agreement to be effective as of the Effective Date as
set forth herein; and

 

WHEREAS, the Lenders have agreed to amend the Credit Agreement on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

 

1.1         Amendments to “Consolidated EBITDA”. The definition of “Consolidated
EBITDA” in Section 1.01 of the Credit Agreement is hereby amended by (A)
renumbering the second clause (b)(vi) therein as (b)(vii) and (B) inserting the
following new clauses immediately after clause (b)(vii) therein:

 

(viii) charges and expenses (including legal expenses related thereto) relating
to the severance of the chief executive officer of the Borrower and the signing
and retention of the successor thereof in an aggregate amount not to exceed (A)
$706,000 for the fiscal quarter ending on September 24, 2019 and (B) $39,000 for
the fiscal quarter ending on December 24, 2019, (ix) losses, charges and
expenses (including legal expenses related thereto) relating to the contemplated
sale of the Equity Interests of Good Times Drive Thru Inc. in an aggregate
amount not to exceed (A) $39,570 for the fiscal quarter ending on March 26,
2019, (B) $136,899 for the fiscal quarter ending on June 25, 2019 and (C)
$67,021 for the fiscal quarter ending on September 24, 2019, and (x) fees and
out-of-pocket expenses paid in cash in connection with the Fourth Amendment in
an aggregate amount not to exceed $45,000,

 



   

 



 

1.2         Amendment to Section 1.01. The following definitions are hereby
added to Section 1.01 of the Credit Agreement in appropriate alphabetical order:

 

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement dated
as of the Fourth Amendment Effective Date among the Borrower, the Guarantors,
the Lenders and the Administrative Agent.

 

“Fourth Amendment Effective Date” means September 24, 2019.

 

1.3         Amendment to Section 2.05. Section 2.05 of the Credit Agreement is
hereby amended by inserting the following new clause (d) at the end thereof:

 

(d)       The Commitments shall be automatically and permanently reduced by the
amounts of the repayments of the outstanding principal amount of the Loans
required pursuant to Section 2.06 as of the applicable date that such repayment
is required to be made.

 

1.4         Amendment to Section 2.06. Section 2.06 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

2.06       Repayment of Loans. The Borrower shall repay to the Lenders the
aggregate outstanding principal amount of the Loans in consecutive quarterly
installments equal to $250,000 on the last Business Day of each March, June,
September and December, commencing on March 31, 2020. In connection with each of
the repayments required to be made herein, the Commitments shall be
automatically and permanently reduced by the corresponding amount of such
repayment on the applicable date of that such repayment is required to be made.
In addition to the foregoing, the Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Loans outstanding on such
date.

 

1.5         Amendment to Section 7.06. Section 7.06 of the Credit Agreement is
hereby amended by (i) deleting “and” at the end of clause (a) therein; (ii)
replacing “.” at the end of clause (b) therein with “; and”; and (iii) inserting
the following new clause (c) at the end thereof:

 

(c)       the Borrower may make Restricted Payments in the form of repurchases
or redemptions of Equity Interests of the Borrower from the former directors and
officers of the Borrower in an aggregate amount not to exceed $100,000;
provided, that that (i) no Default or Event of Default exists or shall result
therefrom and (ii) the Loan Parties are in compliance with the Minimum Liquidity
covenant set forth in Section 7.11(d), determined on a pro forma basis after
giving effect thereto.

 

 

ARTICLE II

CONDITIONS

 

2.1         Closing Conditions. This Amendment shall be deemed effective as of
the Effective Date upon receipt by the Administrative Agent of:

 

(a)       a copy of this Amendment duly executed by each of the Borrower, the
Guarantors, the Administrative Agent and the Lenders; and

 



 2 

 

 

(b)       any fees and expenses owing to the Administrative Agent (including all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) in connection with this Amendment.

 

 

ARTICLE III
MISCELLANEOUS

 

3.1         Amended Terms. On and after the Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

3.2         Representations and Warranties of the Loan Parties. Each of the Loan
Parties represents and warrants as follows:

 

(a)       Each Loan Party has all requisite power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Amendment in accordance with its terms.

 

(b)       The execution, delivery and performance by each Loan Party of this
Amendment been duly authorized by all necessary corporate or other
organizational action and constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms.

 

(c)       No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Loan Parties of this Amendment.

 

(d)       The representations and warranties set forth in the Loan Documents are
true and correct in all material respects as of the date hereof (except for
those that are qualified by materiality, which are true and correct in all
respects).

 

(e)       No event has occurred and is continuing which constitutes a Default or
an Event of Default (assuming the effectiveness of this Amendment on the
Effective Date).

 

(f)       The Collateral Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

 

(g)       The Obligations of the Loan Parties are not reduced or modified by
this Amendment and are not subject to any offsets, defenses or counterclaims.

 

3.3         Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Credit Agreement and each other Loan Document and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement and each other Loan
Document and (b) that it is responsible for the observance and full performance
of its respective obligations under the Loan Documents.

 



 3 

 

 

3.4         Loan Document. This Amendment shall constitute a Loan Document under
the terms of the Credit Agreement.

 

3.5         Expenses. The Loan Parties agree to pay all reasonable costs and
expenses of Administrative Agent in connection with the preparation, execution
and delivery of this Amendment, including without limitation the reasonable fees
and expenses of the Administrative Agent’s legal counsel.

 

3.6         Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.7         Counterparts; Telecopy. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

3.8         GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

3.9         Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

3.10       Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The jurisdiction, services of process and waiver of jury trial provisions set
forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

[SIGNATURE PAGES FOLLOW]

 



 4 

 

 



IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER: GOOD TIMES RESTAURANTS INC.,     a Nevada corporation                
By: /s/ Ryan M. Zink     Name:  Ryan M. Zink     Title:  Treasurer and Chief
Financial Officer  

 

 

 

GUARANTORS: GOOD TIMES DRIVE THRU INC.,     a Colorado corporation              
  By: /s/ Ryan M. Zink     Name:  Ryan M. Zink     Title:  Treasurer and Chief
Financial Officer          

 

  BD OF COLORADO LLC,     a Colorado limited liability company           By:
GOOD TIMES RESTAURANTS INC.,     a Nevada corporation, its manager  

 

 

 

  By: /s/ Ryan M. Zink     Name:  Ryan M. Zink     Title:  Treasurer and Chief
Financial Officer  

  



 GOOD TIMES RESTAURANTS INC.
FOURTH AMENDMENT

 

  




  BAD DADDY’S FRANCHISE DEVELOPMENT, LLC,   a North Carolina limited liability
company         By: BAD DADDY’S INTERNATIONAL, LLC,     a North Carolina limited
liability company, its member               By: GOOD TIMES RESTAURANTS INC.,    
  a Nevada corporation, its sole member

 

 

 

  By: /s/ Ryan M. Zink   Name:  Ryan M. Zink   Title:  Treasurer and Chief
Financial Officer

 

 

    By: GOOD TIMES RESTAURANTS INC.,     a Nevada corporation, its member      

 

  By: /s/ Ryan M. Zink   Name:  Ryan M. Zink   Title:  Treasurer and Chief
Financial Officer

 

 

  BAD DADDY’S INTERNATIONAL, LLC,   a North Carolina limited liability company  
        By: GOOD TIMES RESTAURANTS INC.,     a Nevada corporation, its sole
member

 

 

 

  By: /s/ Ryan M. Zink   Name:  Ryan M. Zink   Title:  Treasurer and Chief
Financial Officer

 



 GOOD TIMES RESTAURANTS INC.
FOURTH AMENDMENT

 



 

  BAD DADDY’S BURGER BAR, LLC,   a North Carolina limited liability company    
    By: BAD DADDY’S INTERNATIONAL, LLC,     a North Carolina limited liability
company, its sole member               By: GOOD TIMES RESTAURANTS INC.,       a
Nevada corporation, its sole member

 

 

  By: /s/ Ryan M. Zink   Name:  Ryan M. Zink   Title:  Treasurer and Chief
Financial Officer

 

 

  BAD DADDY’S BURGER BAR OF BALLANTYNE, LLC,   a North Carolina limited
liability company         By: BAD DADDY’S INTERNATIONAL, LLC,     a North
Carolina limited liability company, its sole member               By: GOOD TIMES
RESTAURANTS INC.,       a Nevada corporation, its sole member

 

 

  By: /s/ Ryan M. Zink   Name:  Ryan M. Zink   Title:  Treasurer and Chief
Financial Officer

 

 

  BAD DADDY’S BURGER BAR OF BIRKDALE, LLC,   a North Carolina limited liability
company         By: BAD DADDY’S INTERNATIONAL, LLC,     a North Carolina limited
liability company, its sole member               By: GOOD TIMES RESTAURANTS
INC.,       a Nevada corporation, its sole member

 

 

  By: /s/ Ryan M. Zink   Name:  Ryan M. Zink   Title:  Treasurer and Chief
Financial Officer

  



 GOOD TIMES RESTAURANTS INC.
FOURTH AMENDMENT

 

 

  BAD DADDY’S BURGER BAR OF MOORESVILLE, LLC,   a North Carolina limited
liability company         By: BAD DADDY’S INTERNATIONAL, LLC,     a North
Carolina limited liability company, its sole member               By: GOOD TIMES
RESTAURANTS INC.,       a Nevada corporation, its sole member

 

 

  By: /s/ Ryan M. Zink   Name:  Ryan M. Zink   Title:  Treasurer and Chief
Financial Officer

  

 GOOD TIMES RESTAURANTS INC.
FOURTH AMENDMENT

 

  

ADMINISTRATIVE       AGENT: CADENCE BANK, NATIONAL ASSOCIATION,     as
Administrative Agent             By: /s/ Josh Taylor     Name: Josh Taylor    
Title:   Senior Vice President                   LENDERS: CADENCE BANK, NATIONAL
ASSOCIATION     as a Lender             By: /s/ Josh Taylor     Name:  Josh
Taylor     Title:    Senior Vice President  



 

  

GOOD TIMES RESTAURANTS INC.
FOURTH AMENDMENT

 

